THE CALVERT FUND ADMINISTRATIVE SERVICES AGREEMENT ADDENDUM TO SCHEDULE A Listed below are the series of The Calvert Fund that are entitled to receive administrative services from Calvert Administrative Services Company ("CASC") under the Administrative Services Agreement dated March 1, 1999, and which will pay annual fees to CASC pursuant to the Agreement. Calvert Income Fund Classes A 0.30% of the first $3 billion; B, C, R and Y 0.25% above $3 billion up to $5 billion; and 0.225% on all assets in excess of $5 billion* *For purposes of this calculation, assets include the Funds total net assets,including assets invested in Class I Class I 0.10% Calvert New Vision Small Cap Fund Class A 0.25%* Class B 0.25%* Class C 0.25%* Class I 0.10% *Effective March 9, 2008, CASC has agreed to voluntarily waive 0.05% of its administrative fee for Classes A, B, and C, which results in a fee of 0.20% of average daily net assets, contingent upon the continued service of Bridgeway Capital Management, Inc. as Subadvisor to the Fund. Calvert Short Duration Income Fund Classes A, B, C, and Y 0.30% of first $1.5 billion; 0.275% on all assets above $1.5 billion* *For purposes of this calculation, assets include the Funds total net assets, including assets invested in Class I Class I 0.10% Calvert Long-Term Income Fund Class A 0.30% Class B 0.30% Class C 0.30% Class I 0.10% Calvert Ultra-Short Income Fund Class A 0.25% Class B 0.25% Class C 0.25% Class I 0.10% Class Y 0.25% Calvert Government Fund Class A 0.15% Class C 0.15% Class I 0.05% Class Y 0.15% Calvert High Yield Bond Fund Class A 0.10% Class I 0.10% Calvert Short-Term Government Fund Class A 0.10% Class I 0.10% For its services under this Administrative Services Agreement, CASC is entitled to receive the fee indicated above based on average net assets. The liability to pay for services under the Agreement arises at the time a class commences operations, absent waivers. THE CALVERT FUND BY: William M. Tartikoff Vice President and Secretary Calvert ASSET MANAGEMENT Company, INC. BY: Ronald M. Wolfsheimer Chief Financial and Administrative Officer and Senior Vice President Effective May 31, 2010
